[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT
                   ________________________            FILED
                                              U.S. COURT OF APPEALS
                                                ELEVENTH CIRCUIT
                     Nos. 06-14222 & 06-14497
                                                    June 13, 2007
                    ________________________   THOMAS K. KAHN
                        D. C. Docket Nos.          CLERK
              04-21589-CV-FAM & 00-01334-MD-FAM

CHARLES B. SHANE, M.D.,
JEFFREY BOOK, D.O.,
H. ROBERT HARRISON, M.D.,
GLENN L. KELLY, M.D.,
LEONARD J., KLAY, M.D.,
MARTIN MORAN, M.D.,
MANUEL PORTH, M.D.,
THOMAS BACKER, M.D.,
SUSAN HANSEN, M.D.,
ANDRES TALEISNIK, M.D.,
JULIO TALEISNIK, M.D.,
ROGER WILSON, M.D.,
MEDICAL ASSOCIATION OF GEORGIA,
FLORIDA MEDICAL ASSOCIATION,
LOUISIANA STATE MEDICAL SOCIETY,

                                               Plaintiffs-Appellants,

                            versus

HUMANA, INC.,
COVENTRY HEALTH CARE, INC.,
HUMANA HEALTH PLAN, INC.,
PACIFICARE HEALTH SYSTEMS, INC.,
PRUDENTIAL INSURANCE COMPANY OF AMERICA, et al.,


                                              Defendants-Appellees.
                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                      (June 13, 2007)

Before CARNES and WILSON, Circuit Judges, and WALTER,* District Judge.

PER CURIAM:

       The judgment of the district court is affirmed for the reasons set out in the

district court’s order granting summary judgment, which was filed on June 19,

2006, except that we do not reach the issue of whether the “plus factors”

requirement from antitrust law is applicable in civil RICO cases. Even if that

requirement is not applicable, the district court’s judgment is still due to be

affirmed under the facts and circumstances of this case.

       AFFIRMED.




       *
        Honorable Donald E. Walter, United States District Judge for the Western District of
Louisiana, sitting by designation.